DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently Claims 1-2, 4, 6-9, and 11-18 are pending, claims 1-2, 6, 9, 11, 13, and 17-18 are amended, and claims 3, 5, and 10 are cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. 2018/0141060) in view of Orlans (U.S. 2016/0151795) and Perkins (U.S. 2011/0031325).
With respect to claim 1, Walker discloses a nozzle (figure 1) comprising: a nozzle body (figure 2, #116) defining an inlet (figure 2, #118) and an outlet (figure 2, adjacent #102, see claim 1) the inlet configured to received fluid from a source (claim 1) and the outlet configured to deliver fluid out of the nozzle body (claim 1);
a central hub (figure 5, #164) in the nozzle body comprising at least one flow channel (figure 6, the flow channel of #164) through, at least, a portion of the nozzle body (figures 5 and 6);
a pattern template (figure 2, #104/106/114) in the nozzle body defining a pattern of coverage for distribution of fluid from the nozzle body (paragraph 0005 and 0031-0032), the pattern template 
the second body further comprises an inner wall (figure 2, inner wall of #114) disposed about the central hub (figure 6, the wall being about the hub #164) and configured to limit debris from flowing into the central hub (figure 6, the wall of #162 which goes up to #174 limits debris from 162 from going inside to where #164 is, paragraph 0040),
an outer wall (wall #114), a floor connecting the inner wall and the outer wall (the floor of #162), but fails to disclose wherein the nozzle body includes a grit vent disposed radially outwardly from the central hub, the grit vent configured to divert debris away from the nozzle body, the second body includes the grit vent, the outer wall defining the grit vent therethrough, and a grit path defined at least in part, by the floor, the inner wall, and the outer wall cooperating to direct debris away from the inner wall and through the grit vent (walker discloses the inner wall, outer wall, and floor forming a path but not specifically including a grit vent); such that the frit vent is disposed relative to the floor so that grit does not accumulate on the floor and is flushed form the floor during irrigation. Walker discloses, figure 6, debris traps #160 and 162 which retain grit within preventing it from moving into the central hub (paragraph
0040).
Orlans discloses, figure 3b, slots #47, allowing for the drainage of accumulated material within the Basin Bout of the system, so the material can be drained from the basin F before it rises to block the nozzle 39.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the slots (vents) of Orlans into the sprinkler of Walker, allowing the material from the traps#160 and #162 (grit) to be removed/drained from the system before it builds up and blocks the nozzles flow path. Such slots (vents) would be applied in the same manner as 
Perkins, figure 10 and paragraph 0050, discloses drain holes #256 which are located as seen on the floor of #222’s #226, allowing for the drainage of excess water in the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application that the grit vents of Walker as modified by Orlans would further be located in conjunction with the bottom of the floor of Walker allowing not only the grit to be completely removed from the system but also to allow for drainage of the water in the device. The noted combination thus utilized the grit vents of Orlans in the lowest area, so that the grit is entirely removed as well as water in the noted space of Walker as is 
With respect to claim 2, Walker as modified by Orlans discloses the second body includes the central hub (figure 2 and 5) and the first body is configured for nested insertion within the central hub of the second body (figure 2, #106 nested and inserted within #114).
With respect to claim 4, Walker as modified by Orlans discloses a deflector (#102) downstream of the outlet (as the outlet applies the fluid upward to hit the deflector) and having an underside surface (figure 2, see claim 1) contoured to deliver fluid radially outwardly from the deflector, the outlet of the nozzle body oriented to direct fluid against the underside surface (see claim 1).
With respect to claim 6, Walker as modified by Orlans discloses the inner wall is a predetermined height (figure 6, height of the wall of #162 going to #174), the predetermined height selected so that at least a portion of fluid exiting the nozzle body is not directed at the inner wall (figures 2 and 6, as the fluid is coming up from #164 and adjacent the wall of #108/104 noted in figure 2, 
With respect to claim 7, Walker as modified by Orlans discloses the inner wall is a predetermined height (height of the wall from #162 to#174), the predetermined height selected so that the inner wall does not engage the deflector (figure 8 discloses the configuration closed and the noted inner wall does not engage the deflector).
With respect to claim 8, Walker as modified by Orlans discloses the inner wall is annular in cross-section (figure 6).
With respect to claim 9, Walker as modified by Orlans discloses the first body and second body define the at least one flow channel (figure 1, the flow channel between them), the inner wall configured to limit debris from flowing into the at least one flow channel (paragraph 0041).
With respect to claim 10, Walker as modified by Orlans discloses the second body comprises:
an intermediate wall defining the grit vent therethrough (figure 2, the outer wall of #114, which is adjacent #162, where the noted vent was made obvious to go); and
a floor connecting the inner wall and the intermediate wall (figure 2 and 6, the floor of #162);
a grit path defined (figure 2, the path of #162 from the top of its walls to its bottom), at least in part, by the floor, the inner wall, and the intermediate wall cooperating to direct debris away from the inner wall and through the grit vent (figure 6, paragraph 0041).
With respect to claim 11, Walker as modified by Orlans discloses a rotatable nozzle collar (#138) configured for adjusting flow through the nozzle (paragraph 0039), the nozzle collar comprising a top portion (figure 2, top portion of #138) with an external surface accessible for rotation by a user to adjust the flow (paragraphs0035 and 0037).
With respect to claim 12, Walker as modified by Orlans discloses the rotatable nozzle collar further comprises:

an internal engagement surface (#142) configured for engagement with a throttle control member (paragraph 0035, throttle nut 140) for axial movement of the throttle control member in the bore of the nozzle collar (paragraph 0035-0037).
With respect to claim 13, Walker as modified by Orlans discloses a second body further comprises an outer wall (figure4, #114's outer most wall) defining a window (figure 4, the noted window in #114 looking into its interior) therethrough, the window in fluid communication with the grit vent (figures 4 and 6, as the noted grit vents, are on the interior elements as seen within #114 in the exploded view of figure4 and that of #6, where the window is noted below #166) and configured to provide access to the external surface of the nozzle collar for rotation by the user (paragraph 0035-0037).
With respect to claim 14, Walker as modified by Orlans discloses the window is a first predetermined height (figure 6, height of the winder below #166, also seen in figure 2)) and the external surface of the nozzle collar is a second predetermined height (figure 2, the externa I surface of #138 which is), the first predetermined height being greater than the second predetermined height (as the nozzle collar is seen below the window in figure 2) and defining the height of the grit vent (as seen in the combination with Orlans as the grit vent would open up so as to allow the girt to escape would then be above that of #138, so that the grit is not trapped, noting Orlans has their vent near the upper portion of their trench).
With respect to claim 15, Walker as modified by Orlans discloses the nozzle collar is disposed entirely upstream of the grit vent (being upstream such that the fluid/grit would pass through the vent prior to coming into contact with that of #138).

With respect to claim 17, Walker as modified by Orlans discloses wherein the outer and second outer walls are part of a single, unitary wall (see figure 6).
With respect to claim 18, Walker as modified by Orlans discloses the nozzle body comprises a plurality of grit vents (Orlans discloses two), each grit vent disposed in the outer wall of the nozzle body (as disclosed by or combination of Orlans into Walker) and spaced circumferentially from one another about the outer wall (Orlans discloses their vents being spaced circumferentially from one another about the outer cylindrical wall, such location is further an outer cylindrical wall of Walker where they are disposed).
Response to Arguments/Amendments
	The Amendment filed (05/03/2021) has been entered. Currently Claims 1-2, 4, 6-9, and 11-18 are pending, claims 1-2, 6, 9, 11, 13, and 17-18 are amended, and claims 3, 5, and 10 are cancelled. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (02/04/2021). 	
Applicant’s arguments, see Applicants Arguments, filed 05/03/2021, with respect to the previously rejected claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walker (U.S. 2018/0141060) in view of Orlans (U.S. 2016/0151795) and Perkins (U.S. 2011/0031325). The only element not taught in the combination of Walker and Orlans previously was the grit vent being disposed relative to the floor so that grit does not accumulate on the floor and is flushed from the floor during irrigation, this is disclosed by Perkins, as utilizing holes in the bottom of the housing allows for complete drainage of the area underneath the deflector. Examiner further notes, US 2007/0095935, US 5224653, and US 1989013 also teach such features of utilizing drainage holes at or adjacent the bottom such that grit can be removed from a sprinkler/deflector system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0095935, US 5224653, and US 1989013.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752